KENNEDY, Justice.
The Morgan Circuit Court reopened a paternity adjudication, under § 26-17A-1, Ala. Code 1975. The Court of Civil Appeals affirmed. State ex rel. Spizzirri v. Speakman, 730 So.2d 187 (Ala.Civ.App.1997).
The paternity judgment became final before the effective date of § 26-17A-1. In Ex parte Jenkins, 723 So.2d 649 (Ala.1998), we held that a paternity judgment that had become final before the effective date of § 26-17A-1 was subject to being reopened only under Rule 60(b)(6), Ala. R. Civ. P. Therefore, we reverse the judgment of the Court of Civil Appeals and remand this case.
REVERSED AND REMANDED.
HOOPER, C.J., and ALMON, SHORES, HOUSTON, COOK, SEE, and LYONS, JJ., concur.
MADDOX, J., dissents.